Exhibit 10.3

Execution Version

 

LOGO [g286120g0107081725198.jpg]

EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is made
as of the 4th day of January, 2017 by and between Mueller Water Products, Inc.
(the “Company”) and John Scott Hall (the “Executive”). Executive acknowledges
and represents that any and all prior agreements for change in control severance
are terminated and replaced entirely by this Agreement.

WHEREAS, as set forth in Section 2(a) of the Executive’s Employment Agreement
with the Company, dated as of January 4, 2017, the Executive will commence
employment with the Company as of a date to be mutually agreed by the Executive
and the Company (such commencement date being referred to herein as the
“Effective Date”); and

WHEREAS, the Company is desirous of assuring insofar as possible, that it will
continue to have the benefit of the Executive’s services; and the Executive is
desirous of having such assurances; and

WHEREAS, the Company recognizes that circumstances may arise in which a Change
in Control of the Company occurs, through acquisition or otherwise, thereby
causing uncertainty of employment without regard to the Executive’s competence
or past contributions. Such uncertainty may result in the loss of the valuable
services of the Executive to the detriment of the Company and its shareholders;
and

WHEREAS, both the Company and the Executive are desirous that any proposal for a
Change in Control or acquisition will be considered by the Executive objectively
and with reference only to the business interests of the Company and its
shareholders; and

WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such Change in Control or acquisition.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE I.    DEFINITIONS

Wherever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

  (a) “Agreement” means this Executive Change in Control Severance Agreement.

 

  (b) “Base Salary” means, at any time, the then regular annual rate of pay
which the Executive is receiving as annual salary, excluding amounts:
(i) received under short-term or long-term incentive or other bonus plans,
regardless of whether or not the amounts are deferred, or (ii) designated by the
Company as payment toward reimbursement of expenses.

 

  (c) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.

 

  (d) “Board” means the Board of Directors of the Company.

 

  (e) “Cause” shall be determined solely by the Committee in the exercise of
good faith and reasonable judgment, and shall mean the occurrence of any one or
more of the following:

 

  (i) The Executive’s conviction or guilty plea of a felony or conviction or
guilty plea of any crime involving fraud or dishonesty;

 

  (ii) The Executive’s theft or embezzlement of property from the Company;

 

  (iii) The Executive’s willful and continued refusal to perform the duties of
his position in all material respects (other than any such failure resulting
from the Executive’s incapacity due to physical or mental illness), that
continues for more than 15 business days after the Company gives the Executive
written notice of the failure, specifying what duties the Executive failed to
perform and an opportunity to cure;

 

  (iv) The Executive’s fraudulent preparation of financial information of the
Company;

 

  (v) The Executive’s willful engagement in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise, provided that no
act or failure to act on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the action or omission was in the best interests of the
Company; or

 

2



--------------------------------------------------------------------------------

  (vi) The Executive’s willful violation of material Company policies or
procedures, including but not limited to, the Company’s Code of Business Conduct
and Ethics and Compliance Program (or any successor policy) then in effect.

 

  (f) “Change in Control” of the Company shall mean the occurrence of any one or
more of the following events:

 

  (i) Any Person (other than the Company or any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, and any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
such proportionately owned corporation) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing more than 30%
of the combined voting power of the Company’s then outstanding securities;

 

  (ii) During any period of not more than 36 consecutive months, individuals who
at the beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority (rounded up to the nearest whole
number) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

 

  (iii) The consummation of a merger or consolidation of the Company with any
other corporation or entity, other than: (i) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than
66-2/3% of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
acquires more than 30% of the combined voting power of the Company’s then
outstanding securities; or

 

  (iv) The Company’s stockholders approve a plan or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction or series of transactions having a similar effect).

 

3



--------------------------------------------------------------------------------

  (g) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (h) “Committee” means the Compensation Committee of the Board, or, if no
Compensation Committee exists, then the full Board, or a committee of Board
members, as appointed by the full Board to administer this Agreement.

 

  (i) “Company” means Mueller Water Products, Inc. a Delaware corporation
(including any and all subsidiaries), or any successor thereto as provided in
Article 9 herein.

 

  (j) “Disability” or “Disabled” means that the Executive has been physically or
mentally incapacitated so as to render the Executive incapable of performing the
essential functions of any substantial gainful activity, or the Executive has
received income replacement benefits under a Company plan for at least three
months, and, in either instance, that incapacity is expected to result in death
or to last for a continuous period of at least 12 months. The Executive’s
receipt of disability benefits under the Company’s long-term disability plan or
receipt of Social Security disability benefits shall be deemed conclusive
evidence of Disability for purposes of this Agreement.

 

  (k) “Effective Date of Termination” means the date on which a Qualifying
Termination occurs, as provided in Section 2.2 herein, which triggers the
payment of Severance Benefits hereunder.

 

  (l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (m) “Federal Funds Rate” shall mean the “Federal Funds Rate” as published by
The Wall Street Journal.

 

  (n) “Good Reason” means, without the Executive’s express written consent, the
occurrence after a Change in Control of the Company of any one or more of the
following:

 

  (i) An action by the Company resulting in a material diminution in the
Executive’s authority, duties, or responsibilities from those in effect as of 90
calendar days prior to the Change in Control;

 

  (ii) The Company’s relocation of the Executive’s principal place of employment
to a location outside a 50-mile radius of Atlanta, Georgia;

 

  (iii) A material reduction by the Company of the Executive’s Base Salary in
effect on the Effective Date, or as the same shall be increased from time to
time;

 

4



--------------------------------------------------------------------------------

  (iv) The failure of the Company to continue in effect any of the Company’s
short- and long-term incentive compensation plans, or employee benefit or
retirement plans, policies, practices, or other compensation arrangements in
which the Executive participates unless such failure to continue the plan,
policy, practice, or arrangement pertains to all plan participants generally; or
the failure by the Company to continue the Executive’s participation therein on
substantially the same basis, both in terms of the amount of benefits provided
and the level of the Executive’s participation relative to other participants,
as existed immediately prior to the Change in Control of the Company;

 

  (v) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform the Company’s
obligations under this Agreement, as contemplated in Article 9 herein; and

 

  (vi) A material breach of this Agreement;

provided, however, that none of the events described in this sentence shall
constitute Good Reason unless and until (v) the Executive reasonably determines
in good faith that a Good Reason condition has occurred, (w) the Executive first
notifies the Company in writing describing in reasonable detail the condition
which constitutes Good Reason within 30 days of its occurrence, (x) the Company
fails to cure such condition within 30 days after the Company’s receipt of such
written notice, and the Executive has cooperated in good faith with the
Company’s efforts to cure such condition, (y) notwithstanding such efforts, the
Good Reason condition continues to exist, and (z) the Executive terminates his
employment within 30 days after the end of such 30-day cure period. If the
Company cures the Good Reason condition during such cure period, Good Reason
shall be deemed not be have occurred.

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason
herein.

 

  (o) “Notice of Termination” shall mean a written notice which shall indicate
the specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.

 

  (p)

“Notice of Termination for Good Reason” shall mean a notice that (i) indicates
the specific termination provision or provisions relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
Termination for Good Reason and (iii) indicates a date

 

5



--------------------------------------------------------------------------------

  of termination of employment. The failure by the Executive to set forth in the
Notice of Termination for Good Reason any facts or circumstances which
contribute to the showing of Good Reason shall not waive any right of the
Executive hereunder or preclude the Executive from asserting such fact or
circumstance in enforcing his rights hereunder. The Notice of Termination for
Good Reason shall provide for a date of termination of employment not less than
30, nor more than 60 days after the date such Notice of Termination for Good
Reason is given, provided that in the case of the events set forth in Article 1,
Section (o) (i) or (ii), the date may be not less than 20 days after the giving
of such notice.

 

  (q) “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).

 

  (r) “Qualifying Termination” means the Executive’s “separation from service”
(as such term is used in Code Section 409A) upon any of the events described in
Section 2.2 herein, the occurrence of which triggers the payment of Severance
Benefits hereunder.

 

  (s) “Severance Benefits” shall mean the payment of severance compensation as
provided in Section 2.3 herein.

ARTICLE II.    SEVERANCE BENEFITS

2.1    Right to Severance Benefits. Executive shall be entitled to receive from
the Company Severance Benefits as described in Section 2.3 herein, if there has
been a Change in Control of the Company and if, within 24 calendar months
thereafter, the Executive’s employment with the Company shall end for any reason
specified in Section 2.2 herein as being a Qualifying Termination.

The Executive shall not be entitled to receive Severance Benefits if he is
terminated for Cause, or if his employment with the Company ends due to death,
Disability, voluntary normal retirement (as defined under the then established
rules of the Company’s tax-qualified retirement plan), or due to a voluntary
termination of employment for reasons other than as specified in Section 2.2
herein.

If benefits are triggered hereunder, and under another Company-related severance
plan or program, or an employment agreement between the Company and the
Executive, the benefits under this Agreement shall be paid under the terms
hereof, and any duplicative benefits under such other plan or program shall be
forfeited.

2.2    Qualifying Termination. The occurrence of any one of the following events
within 24 calendar months after a Change in Control of the Company shall trigger
the payment of Severance Benefits to the Executive under this Agreement:

 

  (a) The Company’s involuntary termination of the Executive’s employment
without Cause; and

 

6



--------------------------------------------------------------------------------

  (b) The Executive’s voluntary employment termination for Good Reason.

For purposes of this Agreement, a Qualifying Termination shall not include a
termination of employment by reason of death, Disability, or voluntary normal
retirement (as such term is defined under the then established rules of the
Company’s tax-qualified retirement plan), the Executive’s voluntary termination
for reasons other than as specified in this Section 2.2 herein, or the Company’s
involuntary termination for Cause.

2.3    Description of Severance Benefits. In the event the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 2.1 and 2.2
herein, the Company shall pay to the Executive and provide him with the
following Severance Benefits:

 

  (a) A lump-sum amount equal to the Executive’s unpaid Base Salary, accrued
vacation pay, unreimbursed business expenses, and all other items earned by and
owed to the Executive through and including the Effective Date of Termination.
This amount shall be paid in accordance with the Company’s normal payroll
procedures.

 

  (b) A lump-sum amount equal to the Executive’s annual bonus award earned as of
the Effective Date of Termination, based on actual year-to-date performance, as
determined at the Committee’s discretion (excluding any special bonus payments).
This payment will be in lieu of any other payment to be made to the Executive
under the annual bonus plan in which the Executive is then participating for the
plan year.

 

  (c)

An aggregate amount equal to 1-1/2 multiplied by the sum of the following:
(i) the higher of: (A) the Executive’s annual rate of Base Salary in effect upon
the Effective Date of Termination, or (B) the Executive’s annual rate of Base
Salary in effect on the date of the Change in Control; and (ii) the average of
the actual annual bonus earned (whether or not deferred) by the Executive under
the annual bonus plan (excluding any special bonus payments) in which the
Executive participated in the 3 years preceding the year in which the
Executive’s Effective Date of Termination occurs. If the Executive has less than
3 years of annual bonus participation preceding the year in which the
Executive’s Effective Date of Termination occurs, then the Executive’s annual
target bonus established under the annual bonus plan in which the Executive is
then participating for the bonus plan year in which the Executive’s Effective
Date of Termination occurs shall be used for each year that the Executive did
not participate in the annual bonus plan, up to a maximum of three years, to
calculate the three year average bonus payment. Payments shall be made in
18-monthly installments. The first installment shall be equal to 1/18th of the
aggregate amount, and shall be paid on the 60th day following the Effective Date
of Termination, and subsequent installments shall be paid

 

7



--------------------------------------------------------------------------------

  on the last business day of each succeeding month; provided that Executive’s
entitlement to each such installment shall be contingent upon execution (and
non-revocation) by Executive of a release as described in Section 10.1 before
the payment date under this Agreement for each such installment. Each monthly
installment thereafter shall increase by a percentage equal to 1/12th of the
Federal Funds rate in effect on the last day of the month preceding payment. All
payments are subject to applicable taxes.

 

  (d) A lump-sum amount equal to 1/2 multiplied by the sum of the following:
(i) the higher of: (A) the Executive’s annual rate of Base Salary in effect upon
the Effective Date of Termination, or (B) the Executive’s annual rate of Base
Salary in effect on the date of the Change in Control; and (ii) the average of
the actual annual bonus earned (whether or not deferred) by the Executive under
the annual bonus plan (excluding any special bonus payments) in which the
Executive participated in the three years preceding the year in which the
Executive’s Effective Date of Termination occurs. If the Executive has less than
three years of annual bonus participation preceding the year in which the
Executive’s Effective Date of Termination occurs, then the Executive’s annual
target bonus established under the annual bonus plan in which the Executive is
then participating for the bonus plan year in which the Executive’s Effective
Date of Termination occurs shall be used for each year that the Executive did
not participate in the annual bonus plan, up to a maximum of three years, to
calculate the three year average bonus payment. Such amount shall be in
consideration for the Executive entering into a noncompete agreement as
described in Article 4 herein.

 

  (e) [Intentionally Omitted]

 

  (f) Upon the occurrence of a Change in Control, an immediate full vesting and
lapse of all restrictions on any and all outstanding equity-based long-term
incentives, including but not limited to stock options and restricted stock
awards held by the Executive. This provision shall override any conflicting
language contained in the Executive’s respective Award Agreements.

 

  (g) To the extent that Executive’s employer contribution account, other than
for matching contributions, in the Mueller Group, LLC Retirement Savings Plan
No. 1 (“RSP”) is forfeited upon termination of employment, a lump sum amount
equal to the amounts forfeited under the RSP will be paid, subject to applicable
taxes, during the 60 day period following the Effective Date of Termination.

 

  (h)

Continuation for 24 months of the Executive’s medical insurance and life
insurance coverage. These benefits shall be provided by the Company to the
Executive beginning immediately upon the Effective Date of

 

8



--------------------------------------------------------------------------------

  Termination. Such benefits shall be provided to the Executive at the same
coverage level and cost to the Executive as in effect immediately prior to the
Executive’s Effective Date of Termination.

The Executive shall qualify for full COBRA health benefit continuation coverage
beginning upon the expiration of the aforementioned 24 month period.

Notwithstanding the above, these medical and life insurance benefits shall be
discontinued prior to the end of the stated continuation period in the event the
Executive receives substantially similar benefits from a subsequent employer, as
determined solely by the Committee in good faith. For purposes of enforcing this
offset provision, the Executive shall be deemed to have a duty to keep the
Company informed as to the terms and conditions of any subsequent employment and
the corresponding benefits earned from such employment, and shall provide, or
cause to provide, to the Company in writing correct, complete, and timely
information concerning the same.

 

  (i) From Executive’s date of termination of employment until the earlier of
(i) 24 months following such date of termination or (ii) the date immediately
prior to the date of Executive’s employment with a subsequent employer, the
Company will provide Executive with outplacement services from a nationally
recognized outplacement firm selected by Executive, subject to the limits
described in this subsection. The aggregate amount paid by the Company for
outplacement services will not exceed an amount equal to 35% of Executive’s
annual rate of base salary as of the date of termination of employment (the
“Total Outplacement Value”). Further, the cost for such services paid by the
Company during any calendar year will not exceed the number of months in that
calendar year during which the Executive is entitled to this benefit multiplied
by 1/24th of the Total Outplacement Value Termination for Total and Permanent
Disability. Following a Change in Control, if the Executive’s employment is
terminated with the Company due to Disability, the Executive’s benefits shall be
determined in accordance with the Company’s retirement, insurance, and other
applicable plans and programs then in effect.

2.4    Termination for Retirement or Death. Following a Change in Control, if
the Executive’s employment with the Company is terminated by reason of his
voluntary normal retirement (as defined under the then established rules of the
Company’s tax-qualified retirement plan), or death, the Executive’s benefits
shall be determined in accordance with the Company’s retirement, survivor’s
benefits, insurance, and other applicable programs then in effect.

2.5    Termination for Cause or by the Executive Other Than for Good Reason.
Following a Change in Control, if the Executive’s employment is terminated
either: (i) by the Company for Cause; or (ii) voluntarily by the Executive for
reasons other than as specified in

 

9



--------------------------------------------------------------------------------

Section 2.2(b) herein, the Company shall pay the Executive his full Base Salary
at the rate then in effect, accrued vacation, and other items earned by and owed
to the Executive through the Effective Date of Termination, plus all other
amounts to which the Executive is entitled under any compensation plans of the
Company at the time such payments are due, and the Company shall have no further
obligations to the Executive under this Agreement.

2.6    Notice of Termination. Any termination of the Executive’s employment by
the Company for Cause shall be communicated by Notice of Termination to the
other party. Termination by the Executive for Good Reason requires delivery of a
Notice of Termination by Executive for Good Reason given to the Company’s Senior
Vice President of Human Resources within 90 days of the occurrence of the event
giving rise to the Notice, unless such circumstances are substantially corrected
prior to the date of termination specified in the Notice of Termination for Good
Reason.

ARTICLE III.    FORM AND TIMING OF SEVERANCE BENEFITS

3.1    Form and Timing of Severance Benefits. Payments shall be made in cash.
Notwithstanding anything to the contrary herein, if Executive is a “specified
employee” under Section 409A of the Code (“Section 409A”), then any payment(s)
to the Executive described under Section 2.3 herein upon his or her termination
of employment that (A) constitute “deferred compensation” to an Executive under
Section 409A; (B) are not exempt from Section 409A on account of separation of
service (within the meaning of Section 409A) and (C) are otherwise payable
within 6 months after Executive’s termination of employment shall instead be
made on the date 6 months and 1 day after such termination of employment, and
such payment(s) shall be increased by an amount equal to interest on such
payment(s) at a rate of interest equal to the Federal Funds Rate in effect as of
the date of termination of employment from the date on which such payment(s)
would have been made in the absence of this provision and the payment date
described in this sentence. The Executive’s right to receive any installment
payments shall be treated as a right to receive a series of separate and
distinct payments. In no event may the Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement, to
the extent such payment is subject to Code Section 409A.

3.2    Reimbursements and In-Kind Benefits. Any reimbursements and in-kind
benefits provided under this Agreement that constitute deferred compensation
within the meaning of Code Section 409A shall be made or provided in accordance
with the requirements of Code Section 409A, including, without limitation, that
(i) in no event shall any fees, expenses or other amounts eligible to be
reimbursed by the Company under this Agreement be paid later than the last day
of the calendar year next following the calendar year in which the applicable
fees, expenses or other amounts were incurred; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits that the Company is obligated to
pay or provide, in any given calendar year shall not affect the expenses that
the Company is obligated to reimburse, or the in-kind benefits that the Company
is obligated to pay or provide, in any other calendar year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; (iii) the Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime

 

10



--------------------------------------------------------------------------------

3.3    Withholding of Taxes. The Company shall withhold from any amounts payable
under this Agreement all federal, state, city, or other taxes as legally shall
be required. The Company does not guarantee any particular tax treatment or
outcome for Executive.

ARTICLE IV.    NONCOMPETITION AND CONFIDENTIALITY

In the event the Executive becomes entitled to receive Severance Benefits as
provided in Section 2.3 herein, the following shall apply:

 

  (a) Noncompetition. During the term of employment and for a period of 12
months after the Effective Date of Termination, the Executive shall not:
(i) directly or indirectly act in concert or conspire with any person employed
by the Company in order to engage in or prepare to engage in or to have a
financial or other interest in any business or any activity which he knows (or
reasonably should have known) to be directly competitive with the business of
the Company as then being carried on; or (ii) serve as an employee, agent,
partner, shareholder, director or consultant for, or in any other capacity
participate, engage, or have a financial or other interest in any business or
any activity which he knows (or reasonably should have known) to be directly
competitive with the business of the Company as then being carried on (provided,
however, that notwithstanding anything to the contrary contained in this
Agreement, the Executive may own up to two percent of the outstanding shares of
the capital stock of a company whose securities are registered under Section 12
of the Securities Exchange Act of 1934).

 

  (b) Confidentiality. The Company has advised the Executive and the Executive
acknowledges that it is the policy of the Company to maintain as secret and
confidential all Protected Information (as defined below), and that Protected
Information has been and will be developed at substantial cost and effort to the
Company. All Protected Information shall remain confidential permanently and no
Executive shall at any time, directly or indirectly, divulge, furnish, or make
accessible to any person, firm, corporation, association, or other entity
(otherwise than as may be required in the regular course of the Executive’s
employment with the Company), nor use in any manner, either during the term of
employment or after termination, at any time, for any reason, any Protected
Information, or cause any such information of the Company to enter the public
domain.

For purposes of this Agreement, “Protected Information” means trade secrets,
confidential and proprietary business information of the Company, and any other
information of the Company, including, but not limited to, customer lists
(including potential customers), sources of

 

11



--------------------------------------------------------------------------------

supply, processes, plans, materials, pricing information, internal memoranda,
marketing plans, internal policies, and products and services which may be
developed from time to time by the Company and its agents or employees,
including the Executive; provided, however, that information that is in the
public domain (other than as a result of a breach of this Agreement), approved
for release by the Company or lawfully obtained from third parties who are not
bound by a confidentiality agreement with the Company, is not Protected
Information.

 

  (c) Nonsolicitation. During the term of employment and for a period of 12
months after the Effective Date of Termination, the Executive shall not employ
or retain or solicit for employment or arrange to have any other person, firm,
or other entity employ or retain or solicit for employment or otherwise
participate in the employment or retention of any person who is an employee or
consultant of the Company.

 

  (d) Cooperation. Executive agrees to cooperate with the Company and its
attorneys in connection with any and all lawsuits, claims, investigations, or
similar proceedings that have been or could be asserted at any time arising out
of or related in any way to Executive’s employment by the Company or any of its
subsidiaries.

 

  (e) Nondisparagement. At all times, the Executive agrees not to disparage the
Company or otherwise make comments harmful to the Company’s reputation.

ARTICLE V.    PROTECTED RIGHTS

5.1    Notwithstanding any other provision of this Agreement, nothing contained
in this Agreement limits Executive’s ability to file a charge or complaint with
the Equal Employment Opportunity Commission, the National Labor Relations Board,
the Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (collectively, “Government Agencies”), or prevents Executive from
providing truthful information in response to a lawfully issued subpoena or
court order. Further, this Agreement does not limit Executive’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.

5.2    Executive is hereby notified that under the Defend Trade Secrets Act:
(i) no individual will be held criminally or civilly liable under federal or
state trade secret law for disclosure of a trade secret (as defined in the
Economic Espionage Act) that is: (A) made in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney, and
made solely for the purpose of reporting or investigating a suspected violation
of law; or, (B) made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and (ii) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose

 

12



--------------------------------------------------------------------------------

the trade secret to the attorney of the individual and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except as permitted by court order.

ARTICLE VI.    THE COMPANY’S PAYMENT OBLIGATION

6.1    Payment Obligations Absolute. The Company’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances including, without
limitation, any offset, counterclaim, recoupment, defense, or other right which
the Company may have against the Executive or anyone else. All amounts payable
by the Company hereunder shall be paid without notice or demand. Each and every
payment made hereunder by the Company shall be final, and the Company shall not
seek to recover all or any part of such payment from the Executive or from
whomsoever may be entitled thereto, for any reasons whatsoever.

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Sections 2.3(g) and 2.3(h) herein.

6.2    Contractual Rights to Benefits. This Agreement establishes and vests in
the Executive a contractual right to the benefits to which he is entitled
hereunder. However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.

6.3    Clawback. Notwithstanding anything herein to the contrary and only to the
extent required by law, if the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company, as a result of
misconduct, with any financial reporting requirement under applicable securities
laws or regulations of any stock exchange, Executive agrees to reimburse the
Company for (a) any Severance Benefits received by Executive from the Company
during the 12-month period following the first public issuance or filing with
the Securities and Exchange Commission (whichever first occurs) of the
document(s) embodying such financial reporting requirement and (b) any profits
realized from the sale of securities of the Company during that 12-month period.
The Compensation Committee of the Board shall have the exclusive authority to
interpret and enforce this provision.

ARTICLE VII.    TERM OF AGREEMENT

This Agreement will commence on the Effective Date and shall continue in effect
for two full years. However, at the end of such two year period and, if
extended, at the end of each additional year thereafter, the term of this
Agreement shall be extended automatically for one (1) additional year, unless
either party delivers written notice six months prior to the end of such term,
or extended term, stating that the Agreement will not be extended. In such case,
the Agreement will terminate at the end of the term, or extended term, then in
progress.

 

13



--------------------------------------------------------------------------------

However, in the event of a Change in Control of the Company, the term of this
Agreement shall automatically be extended for two years from the date of the
Change in Control.

ARTICLE VIII.    LEGAL REMEDIES

8.1    Payment of Legal Fees. If Executive incurs reasonable legal fees or other
expenses (including expert witness and accounting fees) on or after the date of
the Company’s announcement of a Change in Control and within a reasonable time
after the Change in Control occurs, in an effort to interpret this Agreement or
to secure, preserve, establish entitlement to, or obtain benefits under this
Agreement (including the fees and other expenses of Executive’s legal counsel),
the Company shall, regardless of the outcome of such effort, reimburse Executive
on a current basis for such fees and expenses. Reimbursement of legal fees and
expenses shall be made monthly within ten days after Executive’s written
submission of a request for reimbursement together with evidence that such fees
and expenses were incurred. If Executive does not prevail (after exhaustion of
all available judicial remedies) in respect of a claim by Executive or by the
Company hereunder, and the Company establishes before a court of competent
jurisdiction, by clear and convincing evidence, that Executive had no reasonable
basis for his claim hereunder, or for his response to the Company’s claim
hereunder, or acted in bad faith, no further reimbursement for legal fees and
expenses shall be due to Executive in respect of such claim and Executive shall
refund any amounts previously reimbursed hereunder with respect to such claim.
Notwithstanding the foregoing, any reimbursement payment must be paid to
Executive by the end of the calendar year next following the calendar year in
which the Executive incurs the related fees or expenses.

8.2    Dispute Resolution; Mutual Agreement to Arbitrate.

(a)    Executive and the Company agree that, except as otherwise provided in
this Agreement, final and binding arbitration shall be the exclusive remedy for
any controversy, dispute, or claim arising out of or relating to this Agreement
or Executive’s employment with the Company, including Executive’s hire,
treatment in the workplace, or termination of employment. For example, if
Executive’s employment with the Company is terminated and he contends that the
termination violates any statute, contract or public policy, then Executive will
submit the matter to arbitration for resolution, in lieu of any court or jury
trial to which Executive would otherwise might be entitled.

(b)    This Section covers all common law and statutory claims, including, but
not limited to, any claim for breach of contract (including this Agreement) and
for violation of laws forbidding discrimination on the basis of race, sex,
color, religion, age, national origin, disability, or any other basis covered by
applicable federal, state, or local law, and includes claims against the Company
and/or any parents, affiliates, owners, officers, directors, employees, agents,
general partners or limited partners of the Company, to the extent such claims
involve, in any way, this Agreement or Executive’s employment with the Company.
This Section covers all judicial claims that could be brought by either party to
this Agreement, but does not cover administrative claims for workers’
compensation or unemployment compensation benefits or the filing of charges with
government agencies that prohibit waiver of the right to file a charge.

 

14



--------------------------------------------------------------------------------

(c)    The arbitration shall be governed by JAMS Employment Arbitration Rules
and Procedure except as modified herein. If the party chooses to have the
arbitration proceeding administered by a third party, then the arbitration shall
be administered by JAMS. If the party chooses to have the arbitration
administered by JAMS, then the arbitration will “commence” in accordance with
the JAMS Employment Arbitration Rules and Procedure. If the party chooses to
have this matter arbitrated privately, then the arbitration will be deemed to
“commence” on the date that the party provides a demand for arbitration and
notice of claims and remedies sought outlining the facts relied upon, legal
theories, and statement of claimed relief (“Demand”). The responding party shall
serve a response to the claims and any counterclaims within 15 business days
from the date of receipt of the Demand.

(d)    Any arbitration shall be held in Atlanta, Georgia (unless the parties
mutually agree in writing to another location within the United States) within
120 days of the commencement of the arbitration.

(e)    The arbitration shall take place before a single arbitrator to be
appointed by mutual agreement of counsel for each party or, if counsel cannot
agree, then pursuant to the procedures set forth by JAMS. The parties may not
have any ex parte communications with the arbitrator.

(f)    The arbitrator may award any relief otherwise available to the parties by
law or equity.

(g)    The parties are limited to two depositions per side, and limited written
discovery as may be required by the arbitrator, not to exceed that allowed under
the Federal Rules of Civil Procedure.

(h)    Any hearing in this matter shall be completed within 120 days of the date
of commencement of the arbitration, as the term “commencement” is defined by
JAMS. The arbitrator shall issue its award within 30 days of the last hearing
day.

(i)    (i) Unless Executive objects, the Company will pay the arbitrator’s fees.
Each party shall pay its own costs and attorneys’ fees, if any, unless the
arbitrator rules otherwise. A court may enter judgment upon the arbitrator’s
award, either by confirming the award, or vacating, modifying or correcting the
award, on any ground referred to in the Federal Arbitration Act, or where the
findings of fact are not supported by substantial evidence, or where the
conclusions of law are erroneous.

(j)    The provisions of this Section are severable, meaning that if any
provision in this Section 8.2 (“Dispute Resolution: Mutual Agreement to
Arbitrate”) is determined to be unenforceable and cannot be reformed under
applicable law, the remaining provisions shall remain in full effect, provided
however, that any amendment of an unenforceable provision shall only be to the
extent necessary and shall preserve the intent of the parties hereto. It is
agreed and understood that the scope of this Section, including questions of
arbitrability of any dispute, shall be determined by the arbitrator.

(k)    Executive acknowledges that prior to accepting the provisions of this
Section 8.2 and signing this Agreement, Executive has been given an opportunity
to consult with

 

15



--------------------------------------------------------------------------------

an attorney and to review the JAMS Employment Arbitration Rules and Procedure
that would govern the dispute resolution process under this Section. In signing
this Agreement, the parties acknowledge that the right to a court trial and
trial by jury is of value, and knowingly and voluntarily waive such right for
any dispute subject to the terms of this Section.

Initials: Executive                      the Company                     

ARTICLE IX.    SUCCESSORS

9.1    Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the assets of the Company by agreement, in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
Regardless of whether such agreement is executed, this Agreement shall be
binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this Agreement.

9.2    Assignment by the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee, or other designee, or if there is no such
designee, to the Executive’s estate.

ARTICLE X.    MISCELLANEOUS

10.1    Release. As a condition of receiving any severance payments under this
Agreement, Executive must sign and not revoke, within 60 days following the date
of the Executive’s termination of employment, a written release of all
employment claims against the Company and its related entities, including,
without limitation, employment discrimination of any kind, wage payment, breach
of contract, claims for workers compensation, unemployment, disability and
severance claims that Executive has or may have at the termination of
employment. If such a general release described in the immediately preceding
sentence has not been executed and delivered and become irrevocable on or before
the end of such 60)-day period, no severance payments shall be or become payable
under this Agreement.

10.2    Employment Status. This Agreement is not, and nothing herein shall be
deemed to create, an employment contract between the Executive and the Company
or any of its subsidiaries. The Executive acknowledges that the rights of the
Company remain wholly intact to change or reduce at any time and from time to
time his compensation, title, responsibilities, location, and all other aspects
of the employment relationship, or to discharge him prior to a Change in Control
(subject to such discharge possibly being considered a Qualifying Termination
pursuant to Section 2.2).

 

16



--------------------------------------------------------------------------------

10.3    Entire Agreement. This Agreement contains the entire understanding of
the Company and the Executive with respect to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations, representations
and statements, whether oral, written, implied or expressed, relating to such
subject matter. In addition, the payments provided for under this Agreement in
the event of the Executive’s termination of employment shall be in lieu of any
severance benefits payable under any severance plan, program, or policy of the
Company to which he might otherwise be entitled.

10.4    Notices. All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or if sent by registered or certified mail to
the Executive at the last address he has filed in writing with the Company or,
in the case of the Company, at its principal offices.

10.5    Execution in Counterparts. This Agreement may be executed by the parties
hereto in counterparts, each of which shall be deemed to be original, but all
such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.

10.6    Conflicting Agreements. The Executive hereby represents and warrants to
the Company that his entering into this Agreement, and the obligations and
duties undertaken by him hereunder, will not conflict with, constitute a breach
of, or otherwise violate the terms of, any other employment or other agreement
to which he is a party, except to the extent any such conflict, breach, or
violation under any such agreement has been disclosed to the Board in writing in
advance of the signing of this Agreement.

Notwithstanding any other provisions of this Agreement to the contrary, if there
is any inconsistency between the terms and provisions of this Agreement and the
terms and provisions of Company sponsored compensation and welfare plans and
programs, the Agreement’s terms and provisions shall completely supersede and
replace the conflicting terms of the Company-sponsored compensation and welfare
plans and programs, where applicable.

10.7    Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect.

Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any payment to the Executive hereunder
to the extent, but only to the extent, that such payment is prohibited by the
terms of any final order of a federal or state court or regulatory agency of
competent jurisdiction; provided, however, that such an order shall not affect,
impair, or invalidate any provision of this Agreement not expressly subject to
such order.

 

17



--------------------------------------------------------------------------------

10.8    Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by Executive and by a member of the Board, as applicable, or
by the respective parties’ legal representatives or successors.

10.9    Applicable Law. To the extent not preempted by the laws of the United
States, the laws of Georgia shall be the controlling law in all matters relating
to this Agreement without giving effect to principles of conflicts of laws.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ATTEST     MUELLER WATER PRODUCTS, INC. By:  

/s/ Keith Belknap

    By:  

/s/ Gregory E. Hyland

        Gregory E. Hyland, for the Board of Directors      

EXECUTIVE

     

/s/ John Scott Hall

     

John Scott Hall